 1                                                                        The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   WILLA McLEAN and DANETTE RANGE,
     individually and on behalf of all others similarly
10   situated,                                                No. 2:18-cv-01567-RSL
11                                         Plaintiffs,        STIPULATION AND ORDER
12                                                            EXTENDING DEADLINES TO
             v.                                               RESPOND TO COMPLAINT AND TO
13                                                            FILE CLASS CERTIFICATION
     SKAGIT REGIONAL HEALTH and                               MOTION
14   CASCADE VALLEY HOSPITAL,
15
                                        Defendants.
16

17                                             STIPULATION

18           Plaintiffs and Defendants, through their undersigned counsel of record, have conferred

19   regarding appropriate deadlines for Defendants to answer or otherwise respond to the Complaint

20   in this putative class action [Dkt No. 1], and for Plaintiffs to file their proposed class certification

21   motion. The proposed dates reflect an extension of approximately five weeks for Defendants to

22   answer or otherwise respond to the Complaint, and for a corresponding extension of Plaintiffs’

23   class certification motion deadline, in light of the intervening holidays and the parties’ interest in

24   allowing time for initial discussions about the case.

25           Without waiving any claims or defenses, the parties stipulate to and jointly request that

26   January 31, 2019 be set as Defendants’ new response date to the Complaint, and that June 3,

     STIPULATION AND ORDER EXTENDING DEADLINE TO                                 FOSTER PEPPER PLLC
     RESPOND TO COMPLAINT - 1                                                  1111 THIRD AVENUE, SUITE 3000

     Case No. 2:18-cv-01567-RSL                                              SEATTLE, WASHINGTON 98101-3292
                                                                           PHONE (206) 447-4400 FAX (206) 447-9700
 1   2019 be set as the new deadline for Plaintiffs to move pursuant to Local Rule 23(i)(3) for a

 2   determination under Fed. R. Civ. P. 23(c)(1) as to whether the case is to be maintained as a class

 3   action.

 4             Accordingly, subject to the Court’s approval, the parties agree as follows:

 5             1.     Defendants will file and serve their response to the Complaint by January 31,

 6   2019.

 7             2.     Plaintiffs will file and serve their motion for a determination under Fed. R. Civ. P.

 8   23(c)(1), as to whether the case is to be maintained as a class action, by June 3, 2019.

 9             DATED this 28th day of December, 2018.

10   FOSTER PEPPER PLLC                                    KAZERNOUNI LAW GROUP, APC
11   s/Tim J. Filer                                        s/ Ryan L. McBride
     s/Christopher G. Emch                                 s/ Abbas Kazerounian
12
     Tim J. Filer, WSBA #16285                             Ryan L. McBride, WSBA #50751
13   Christopher G. Emch, WSBA #26457                      Abbas Kazerounian, WSBA #48522
     1111 Third Avenue, Suite 3000                         1546 NW 56th Street
14   Seattle, Washington 98101-3292                        Seattle, WA 98107
     Telephone: (206) 447-4400                             Telephone: (800) 400-6808
15   Facsimile: (206) 447-9700                             Facsimile: (800) 520-5523
16   Email: tim.filer@foster.com                           Email: ak@kazlg.com
             chris.emch@foster.com                                  ryan@kazlg.com
17   Attorneys for Defendants Skagit Regional              Attorneys for Plaintiff
     Health and Cascade Valley Hospital
18
     HYDE & SWIGART
19

20   s/ Joshua B. Swigart
     Joshua B. Swigart, WSBA #49422
21   2221 Camino Del Rio S., #101
     San Diego, CA 92108
22   Telephone: (619) 233-7770
     Facsimile: (619) 297-1022
23
     Email: josh@westcoastlitigation.com
24   Attorney for Plaintiff

25

26

     STIPULATION AND ORDER EXTENDING DEADLINE TO                                FOSTER PEPPER PLLC
     RESPOND TO COMPLAINT - 2                                                 1111 THIRD AVENUE, SUITE 3000

     Case No. 2:18-cv-01567-RSL                                             SEATTLE, WASHINGTON 98101-3292
                                                                          PHONE (206) 447-4400 FAX (206) 447-9700
 1                                                ORDER
 2          This matter having come before the court on the Stipulation of the parties, and good

 3   cause having been shown,

 4                  IT IS HEREBY ORDERED that

 5          1.   The deadline for Defendants to respond to Plaintiff’s Complaint is extended to

 6   January 31, 2019.

 7          2.      The deadline for Plaintiffs to move for a determination under Fed. R. Civ. P.

 8   23(c)(1), as to whether the case is to be maintained as a class action, is extended to June 3, 2019.

 9

10          Dated this 4th day of January, 2019.
11

12                                                 A
                                                   Robert S. Lasnik
13                                                 United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER EXTENDING DEADLINE TO                               FOSTER PEPPER PLLC
     RESPOND TO COMPLAINT - 3                                                1111 THIRD AVENUE, SUITE 3000

     Case No. 2:18-cv-01567-RSL                                            SEATTLE, WASHINGTON 98101-3292
                                                                         PHONE (206) 447-4400 FAX (206) 447-9700
